DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 23 are pending for examination.  Claims 1, 5, 22, and 23 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/21 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, and 28 of U.S. Patent No.10,481,918 in view of Batra et al., (US PUB 2005/0223021 hereinafter Batra).

Claim 1 of current application 16/597,764 (hereinafter 764)
Claim 1 of Patent no. 10,481,918 (hereinafter 918)
1. A method of processing a request in a distributed system, comprising: 
receiving, by one or more processors associated with a first component of the distributed system, in connection with a request from a user of the distributed system, a first call to a method 5or function of the first component; 
generating a unique request identifier corresponding to the request; 
storing the unique request identifier associates the unique request identifier with a related runtime context by storing a session or other state information related to the client device with the unique request identifier, wherein the request identifier includes a counter with a value corresponding to a number of requests received by the first component;
generating, by the one or more processors associated with the first component of the distributed system, a unique correlation identifier for the first call, the unique correlation identifier comprising data that identifies: the first component associated with the request, a method counter identifier indicating a sequential place of the first call within a sequence of calls 10associated with the request; and 
providing, by the one or more processors associated with the first component of the distributed system, the unique correlation identifier to a second component, 
wherein the first component corresponds to one of a plurality of components of the distributed system.

receiving, by one or more processors associated with a first component of the distributed system, in connection with a request from a user of the distributed system, a first call to a method or function of the first component; 
generating, by the one or more processors associated with the first component of the distributed system, a unique correlation identifier for the first call, the unique correlation identifier comprising data that identifies: the first component associated with the request, a 


918 does not but Batra teaches by storing a session or other state information related to the client device with the unique request identifier, wherein the request identifier includes a counter with a value corresponding to a number of requests received by the first component (“…The sequence Id and sequence number are used to a send a sequence of messages with a given order. All members of the sequence share the same Id and are numbered starting from 1. The sequence count gives the total number of messages in the sequence. At least one message in the sequence should define the value for count…” para. 0056).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify 918 by adopt the teachings of Batra because Batra would provide sequence ID that count total of messages in the sequence to allow for correlating multiple sequences (para. 0056). 


Claim 22 of current application 16/597,764 (hereinafter 764)
Claim 24 of Patent no. 10,481,918 (hereinafter 918)
22. A distributed system, comprising:  20a processor configured to: 
receive at a first component of the distributed system, in connection with a request from a user of the distributed 
generating a unique request identifier corresponding to the request; 
storing the unique request identifier  associates the unique request identifier with a related runtime context by storing a session or other state information related to the client device with the unique request identifier, wherein the request identifier includes a counter with a value corresponding to a number of requests received by the first component;
generate for the first call a unique correlation identifier that includes data 25that identifies the first component associated with the request, a method counter identifier indicating a sequential place of the first call within a sequence of calls associated with the request; and provide the unique correlation identifier to a second component; and 




918 does not but Batra teaches by storing a session or other state information related to the client device with the unique request identifier, wherein the request identifier includes a counter with a value corresponding to a number of requests received by the first component (“…The sequence Id and sequence number are used to a send a sequence of messages with a given order. All members of the sequence share the same Id and are numbered starting from 1. The sequence count gives the total number of messages in the sequence. At least one message in the sequence should define the value for count…” para. 0056).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify 918 by adopt the teachings of Batra because Batra would provide sequence ID that count total of messages in the sequence to allow for correlating multiple sequences (para. 0056). 


Claim 23 of current application 16/597,764 (hereinafter 764)
Claim 28 of Patent no. 10,481,918 (hereinafter 918)

generating a unique request identifier corresponding to the request; 
storing the unique request identifier in a manner associates the unique request identifier with a related runtime context by storing a session or other state information related to the client device with the unique request identifier, wherein the request identifier includes a counter with a value corresponding to a number of requests received by the first component;

providing, by the one or more processors associated with the first component of the distributed system, the unique correlation identifier to a second component, is wherein the first component corresponds to one of a plurality of components of the distributed system.

generating, by the one or more processors associated with the first component of the distributed system, a unique correlation identifier for the first call, the unique correlation identifier comprising data that identifies the first component associated with the request, a request counter identifier that identifies the request in relation to another request received by the distributed system, a method counter identifier indicating a sequential place of the first call within a sequence of calls associated with the 
providing, by the one or more processors associated with the first component of the distributed system, the unique correlation identifier to a second component, wherein the unique correlation identifier is provided to the second component of the distributed system in connection with a second call by the first component to the second component in connection with the request from the user, wherein the first component corresponds to one of a plurality of components of the distributed system.


918 does not but Batra teaches by storing a session or other state information related to the client device with the unique request identifier, wherein the request identifier includes a counter with a value corresponding to a number of requests received by the first component (“…The sequence Id and sequence 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify 918 by adopt the teachings of Batra because Batra would provide sequence ID that count total of messages in the sequence to allow for correlating multiple sequences (para. 0056). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 2, 4 – 14, 16, and 20 – 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saunders et al., (US PUB US 2010/0287541 hereinafter Saunders) in view of Batra et al., (US PUB 2005/0223021 hereinafter Batra).
Saunders was cited in previous office action.
 
As to claim 1, Saunders teaches a method of processing a request in a distributed system (“…some large organizations employ a central network operations center where one or more managers obtain data from a number of distributed agents at different geographic locations...” para. 0027), comprising: 
receiving, by one or more processors (“…one or more processors…”, para. 0028) associated with a first component (“…A component C1 (210) provides a shopping cart which allows a user to select an item to purchase...”, para. 0030) of the distributed system, in connection with a request from a user of the distributed system (“…Requests from users, such as from an example web browser 102 of a user ...”, para. 0025) and (“…receive customer orders….” Para. 0027), a first call (“…insertion of calls to trace code...", para 0039) to a method 5or function of the first component (“…A component C1 (210) provides a shopping cart which allows a user to select an item to purchase and to enter information such as the payment method…..”, para. 0030); 
generating, by the one or more processors (“…one or more processors…”, para. 0028) associated with the first component of the distributed system, a unique correlation identifier for the first call (“…To obtain a representation which identifies calling relationships/dependencies among components as well as performance metrics, it is necessary to correlate information which is obtained from , the unique correlation identifier comprising data that identifies: the first component associated with the request (“…The map indicates that C1….” C1 is first component, para. 0030 and 0034), a method counter identifier indicating a sequential place of the first call (“…for each call, a sequence identifier can be provided which indicates a sequence in which components are called…” paragraphs 0032 and 0034) within a sequence of calls 10associated with the request; and 
providing, by the one or more processors associated with the first component of the distributed system, the unique correlation identifier to a second component, wherein the first component corresponds to one of a plurality of components of the distributed system (“…To obtain a representation which identifies calling relationships/dependencies among components as well as performance metrics, it is necessary to correlate information which is obtained from instrumentation at different components of the network. To achieve this, a correlation identifier (CID) can be provided which passes a name which is reported to the manager and used to construct a dependency map on a user interface, showing caller-callee relationships among components. For example, FIG. 3b depicts an example dependency map of a sequence of components invoked in a transaction, based on the sequence of components of FIG. 2. The map indicates that C1 calls C2 and C6, C2 calls C3, C3 calls C4 and C4 calls C5…”, para. 0033 – 0034) and (“…when C1 executes, a parameter can .  
Saunders does not but Batra teaches storing the unique request identifier that associates the unique request identifier with a related runtime context by storing a session or other state information related to the client device with the unique request identifier, wherein the request identifier includes a counter with a value corresponding to a number of requests received by the first component (“…The sequence Id and sequence number are used to a send a sequence of messages with a given order. All members of the sequence share the same Id and are numbered starting from 1. The sequence count gives the total number of messages in the sequence. At least one message in the sequence should define the value for count…” para. 0056).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify 918 by adopt the teachings of Batra because Batra would provide sequence ID that count total of messages in the sequence to allow for correlating multiple sequences (para. 0056). 

As to claim 2, Saunders modified by Batra teaches isthe method of claim 1, Saunders teaches wherein the distributed system comprises a plurality of products (“…items…”, para. 0030 – 0031) integrated to provide the distributed system and the first component includes one or more of the products (“…A component C1 (210) provides a shopping cart which allows a user to select an item to purchase and to enter information such as the payment method...”, para. 0030).

As to claim 4, Saunders modified by Batra teaches the method of claim 1, Saunders teaches wherein the unique correlation identifier further comprises data that identifies: an identifier of a method of the first component or a function of the first component that is called (“…For example, the information can include performance metrics as well as an identification of the methods and processes which were invoked at the servers. The CID can pass a name which is reported to the manager and used to construct a dependency map on a user interface, showing caller-callee relationships among components, as discussed, e.g., in connection with FIG. 3b. For example, the map could indicate that a method having a name "method1" on server 502 called a method having a name "method2" on server 506…” para. 0044).  

 As to claim 5, Saunders modified by Batra teaches the method of claim 1, Saunders teaches wherein the unique correlation identifier is provided to the 25second component of the distributed system in connection with a second call by the first component to the second component in connection with the request from the user (“…FIG. 2. The map indicates that C1 calls C2 and C6, C2 calls C3, C3 calls C4 and C4 calls C5…”, para. 0033 – 0034).  
 
As to claim 6, Saunders modified by Batra teaches the method of claim 1, Saunders teaches further comprising storing the unique correlation identifier (“…a correlation identifier identifying the instantiated ingestion instance, and providing the response object to the user interface. The message may identify an import operation or   

As to claim 7, Saunders modified by Batra teaches the method of claim 1, Saunders teaches further comprising providing the unique correlation identifier as Attorney Docket No. EMCCP301C19 PATENToutput (“…a correlation identifier parameter which is sent to C2…” para. 0056).  

As to claim 8, Saunders modified by Batra teaches the method of claim 1, Saunders teaches further comprising using the unique correlation identifier to analyze a failure associated with the request (“…IsError=InvocationParam-0.getABC().getResponseCode()==401 OR InvocationParam-0.getABC().getResponseCode()==501 OR InvocationParam-0.getABC().getResponseCode()>600. [0154] 7. All "DynamicParam" entries in the syntax are evaluated in the context of the method invocation as specified by the tracer…..” para. 0153, 0164). 

As to claim 9, Saunders modified by Batra teaches the method of claim 1, Saunders teaches further comprising using the unique correlation identifier to 5analyze a system performance issue associated with the request (“…The representation may be provided on a user interface, for instance, to allow a user to understand the calling relationships among the component, and to see performance 
  
As to claim 10, Saunders modified by Batra teaches the method of claim 1, Saunders teaches further comprising parsing (“…Generally, an interpreter reads in one line of a program and executes it before going to the next line. The line is first parsed to its smallest component operations and then each operation is executed…” para. 0052)  the unique correlation identifier to determine at least in part programmatically an execution path or portion thereof associated with the request (“…To obtain a representation which identifies calling relationships/dependencies among components as well as performance metrics, it is necessary to correlate information which is obtained from instrumentation at different components of the network. To achieve this, a correlation identifier (CID) can be provided which passes a name which is reported to the manager and used to construct a dependency map on a user interface, showing caller-callee relationships among components.….”, 0034).

As to claim 11, Saunders modified by Batra teaches the method of claim 1, Saunders teaches wherein a second call is received from another component of the 10distributed system (“…C2 calls C3, C3 calls C4 and C4 calls C5…”, para. 0033 – 0034).  

As to claim 12, Saunders modified by Batra teaches the method of claim 11, Saunders teaches wherein receiving the second call includes receiving in connection with the second call a latest correlation identifier of the component from which the second call is received (“…Once finished, the component C2 (220) calls a component C3 (230), which checks the user's credit card information to authorize and validate the purchase.” para. 0030).  

As to claim 13, Saunders modified by Batra teaches the method of claim 12, Saunders teaches further comprising using the latest correlation identifier of the iscomponent from which the second call is received to generate the unique correlation identifier for the second call (“…A CID allows different portions of a transaction to be correlated with one another by the manager 120. In this example, an ORACLE WebLogic application server 502 sends a call 504 to an IBM WebSphere application server 506 using the SOAP JAX-WS JMS protocols. The call 504 is a message which may include one or more packets whose header includes a CID provided by the server 502. The WebSphere application server 506 stores the CID in ThreadLocal, and provides an HTTP servlet call 510 to an HTTP web server 512. In response to the call 510, the HTTP web server 512 stores the CID in ThreadLocal, and provides a response 514.” para. 0042) and (“…each server 502, 506 and 512 can report information with the CID to the manager 120 to allow the manager to correlate the different pieces of information. For example, the information can include performance metrics as well as an identification of the methods and processes which were invoked at the servers. The CID can pass a name which is reported to the manager and used to .  

As to claim 14, Saunders modified by Batra teaches the method of claim 12, Saunders teaches further comprising including at least a portion of the latest correlation identifier of the component from which the second call is received in the unique correlation identifier for the second call (“…The CID can pass a name which is reported to the manager and used to construct a dependency map on a user interface, showing caller-callee relationships among components, as discussed, e.g., in connection with FIG. 3b. For example, the map could indicate that a method having a name "method1" on server 502 called a method having a name "method2" on server 506, which in turn called a method having a name "method3" on server 512….” Para. 0044).  

As to claim 16, Saunders modified by Batra teaches the method of claim 13, Saunders teaches wherein receiving the first call includes receiving in connection with the first call a calling party correlation identifier associated with the first call into the calling 25method or function (“…To achieve this, a correlation identifier (CID) can be provided which passes a name which is reported to the manager and used to construct a dependency map on a user interface, showing caller-callee relationships . 

As to claim 20, Saunders modified by Batra teaches the method of claim 1, Saunders teaches further comprising:
receiving, at the second component (“…C2….” Para. 0032), the unique correlation identifier in connection with the second call from the first component (“…To achieve this, a correlation identifier (CID) can be provided which passes a name which is reported to the manager and used to construct a dependency map on a user interface, showing caller-callee relationships among components. For example, FIG. 3b depicts an example dependency map of a sequence of components invoked in a transaction, based on the sequence of components of FIG. 2. The map indicates that C1 calls C2 and C6, C2 calls C3, C3 calls C4 and C4 calls C5……”, para. 0033 – 0034);
determining a local correlation identifier (“…. 1:1:1 ….” Para. 0032) in connection with a third call to be made by the second component to a third component of the plurality of components in the distributed system (“…The sequence identifier 1:1:1 in the call from C2 to C3 indicates that C2 is the second ; and
generating a combined correlation identifier (see header of messages in figure 5 and associated text), wherein the combined correlation identifier includes the local correlation identifier (“…The sequence identifier can be passed in calls, such as in headers,….” 0032) and at least a part of the unique correlation identifier (“…The call 504 is a message which may include one or more packets whose header includes a CID provided by the server 502.….” para. 0042).

As to claim 21, Saunders modified by Batra teaches the method of claim 20, Saunders teaches wherein the generating the combined correlation identifier comprises serializing the local correlation identifier  (“…The sequence identifier can be passed in calls, such as in headers,….” 0032 and figure 5 and associated text) with the unique correlation identifier and at least a part of the unique correlation identifier (“…The call 504 is a message which may include one or more packets whose header includes a CID provided by the server 502…” para. 0042).

As to claim 22, Saunders teaches a distributed system comprising: 
a processor (“…one or more processors…”, para. 0028) configured to:
receiving at a first component (“…A component C1 (210) provides a shopping cart which allows a user to select an item to purchase …..”, para. 0030) of the distributed system, in connection with a request (“……user to select an item to purchase …..”, para. 0030)  from a user (“….Requests from users, such as from an example web browser 102 of a user …..”, para. 0025) and (“…receive customer orders….” Para. 0027) of the distributed system, a first call (“……(d) when the at least one trace point is invoked in the application, in a client process of a transaction, …..” para. 0007) and (“…insertion of calls to trace code...", para 0039) to a method or function of the first component (“…A component C1 (210) provides a shopping cart which allows a user to select an item to purchase and to enter information such as the payment method…..”, para. 0030); 
generating for the first call a unique correlation identifier (“…To obtain a representation which identifies calling relationships/dependencies among components as well as performance metrics, it is necessary to correlate information which is obtained from instrumentation at different components of the network. To achieve this, a correlation identifier (CID) can be provided which passes a name which is reported to the manager and used to construct a dependency map on a user interface, showing caller-callee relationships among components...”, para. 0034) that includes data that identifies the first component (“…The map indicates that C1….” C1 is first component, para. 0030 and 0034), associated with the request ("...when the at least one trace point is invoked in the application, in a client process of a transaction..." para. 0007 and 0030), a method counter identifier (“….count of method invocations…” paragraph 0057) indicating a sequential place of the first call within a sequence of calls associated with the request (“…for each call, a sequence identifier can be ; and 
provide the unique correlation identifier to a second component To achieve this, a correlation identifier (CID) can be provided which passes a name which is reported to the manager and used to construct a dependency map on a user interface, showing caller-callee relationships among components. For example, FIG. 3b depicts an example dependency map of a sequence of components invoked in a transaction, based on the sequence of components of FIG. 2. The map indicates that C1 calls C2 and C6, C2 calls C3, C3 calls C4 and C4 calls C5…”, para. 0033 – 0034) and (“…when C1 executes, a parameter can be evaluated with the value or name of "C 1," and this can be used as a correlation identifier parameter which is sent to C2….” Para. 0056); and 
a memory or other storage device coupled to the processor and configured to store the 30unique correlation identifier (“…the mass storage device 1130 …..” para. 0060);  Attorney Docket No. EMCCP301C111 PATENTwherein the first component corresponds to one of a plurality of components of the distributed system (figures 2 and 3).  
Saunders does not but Batra teaches storing the unique request identifier that associates the unique request identifier with a related runtime context by storing a session or other state information related to the client device with the unique request identifier, wherein the request identifier includes a counter with a value corresponding to a number of requests received by the first component (“…The sequence Id and sequence number are used to a send a sequence of messages with a given order. All members of the sequence share the same Id and are 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify 918 by adopt the teachings of Batra because Batra would provide sequence ID that count total of messages in the sequence to allow for correlating multiple sequences (para. 0056). 

As to claim 23, this is a computer program product claim of claim 1.  See rejection for claim 1 above.  Further, Saunders teaches computer program product embodied in a tangible, non-transitory computer readable storage medium and comprising computer instructions (“one or more processor readable storage devices, such as RAM, ROM, hard disk drives, floppy disk drives, CD ROMS, DVDs, flash memory, etc. ….”, para. 0028). 


Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saunders et al., (US PUB US 2010/0287541 hereinafter Saunders) in view of Batra as to claim 1, and further in view of George et al., (US PUB 2011/0225307 hereinafter George).
George reference was cited in previous office action.

As to claim 17, Saunders and Batra teaches the method of claim 1, Saunders and Batra do not but George teaches wherein the request counter identifier corresponds to an integer n, which indicates that the request received at the first component corresponds to an nth request received by the first component (“…This request contains information related to the session/call origination which could include but is not limited to: A party, B party, correlation identifier, etc. In some implementations, the correlation identifier is generated using any appropriate combination of A Party, B Party, Token e.g E.164 number, Time to live timer for Token (Timer T.sub.c), Privacy Requirements etc., and NEXT SEQUENCE ID….” para. 0320).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saunders by adopting the teachings of George because George would provide correlation identifier comprising all information related to the request in order to track and identify if the request information is correct (para. 0320).

As to claim 19, Saunders and Agarwal teaches the method of claim 1, Saunders and Batra do not but George teaches wherein the unique correlation identifier is associated with a runtime context with which the request is associated (“…This request contains information related to the session/call origination which could include but is not limited to: A party, B party, correlation identifier, etc….” para. 0320).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saunders by adopting the teachings of George because George would provide correlation identifier comprising all information related to the request in order to track and identify if the request information is correct (para. 0320).

Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saunders in view of Batra as to claim 1, and further in view of Anwar et al. (US PUB 2006/0080682).
Anwar was cited in previous office action.

As to claim 15, Saunders and Batra teaches the method of claim 1, Saunders and Batra do not but Anwar teaches wherein the first call is received from a calling method or function of the first component but external to a called library with which the called method or function is associated (“…During execution, the main program determines whether it makes a call to load a library which is external to itself. Such call can invoke the PIDL loader/linker, which first determines the name and path of the library containing the called function ...” paragraph 0088).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Saunders and Batra by adopting Anwar because Anwar would improve the system by providing technique calling to different library, and allowing a program to be amendable or extendable with by calling different or add-on libraries to expand the service (0127 and 0134).  Therefore, Saunders can implement and expanse the services by calling external libraries.


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saunders in view of Batra as to claim 1, and further in view of Feng et al., (US PUB 2004/0267676) hereinafter Feng).
Feng was cited in previous office action.

As to claim 18, Saunders and Batra teach the method of claim 1, Saunders teaches the second component to which the second call is made by the first component (figure 2 and associated text), a method of the second component subject to the second call made by the first component (figure 2 and associated text), and a method counter identifier that identifies the 5method associated with the second component that is called in connection with the request in relation to other methods of the second component called in connection with the request (“…For example, the information can include performance metrics as well as an identification of the methods and processes which were invoked at the servers. The CID can pass a name which is reported to the manager and used to construct a dependency map on a user interface, showing caller-callee relationships among components, as discussed, e.g., in connection with FIG. 3b. For example, the map could indicate that a method having a name "method1" on server 502 called a method having a name "method2" on server 506…” para. 0044) and (“…count of method invocations…” paragraph 0057). 
While Saunders teaches the system allow users to order multiple products/items (“…receive customer orders..." para. 0027) and has capability to add new code needed to create instrumented application during run time (para. 0046).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Saunders and Batra by adopting the teachings of Feng because Feng would provide details information to correlate each product for product management (figure 3).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if Terminal Disclaimer is filed and approved.

The following is an examiner’s statement of reasons for allowance: 
As to claim 3, the prior art of record, Saunders et al., (US PUB US 2010/0287541 hereinafter Saunders) in view of Batra as to claim 1, and further in view of George et al., (US PUB 2011/0225307 hereinafter George), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “wherein the unique correlation identifier further comprises data that identifies: a request counter identifier . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, regarding to Double Patenting rejection, have been fully considered and but are not persuasive.  
Applicant states that applicant shall consider to file terminal disclaimer upon allowance.  In response,
Examiner maintains the Double Patenting rejection.

Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saunders, Batra, George, Anwar, and Feng.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Kreshnamurthy, (US PUB 2010/0281488), discloses method for detecting non-redundant component dependency, wherein correlation data can include transaction or correlation identifier which is global unique identifier (GUID) and sequence identifier (SeqId) (figures 2 – 9 and para. 0046 – 0049).
Raghuraman, (US PUB 2005/0021708), discloses method for tracking completion of request in a computer system (title, abstract, and figures 1 – 8).
Labadie, (US PUB 2003/0195959), discloses a method of managing data that provide correlation information in a distributed computing system, wherein tracing including traversing and linking request identification (figures 2, 4 – 7, and para. 0044 – 0045).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

                                                                                                                                                                                                        /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194